Warren E. Burger: Mr. Solicitor General, you may resume.
Erwin N. Griswold: I had been dealing with, very concisely, with the history under the Civil Service Act for the 55 years preceding the enactment of the Hatch Act in 1939. Prior to enactment of the Hatch Act, the prohibition against political activity had applied to persons in the competitive classified service. What the Hatch Act did was to extend these restrictions to all federal employees with a few exemptions. Now, the Hatch Act as congressional statute's goal is a fairly short and simple one. It is about two and a half pages long and the statute's at large. Its title is An Act to Prevent Pernicious Political Activities, and Section 9a of the Act, as passed in 1939, and I think it is very important to get in mind the -- the chronological progression by which the present statute developed including the progression within Congress by which the provisions got into the statute as the -- as the various parts were inactive. We -- we customarily talk about the Hatch Act, as if it was one thing, whereas, there were two separate primary enactments, one in 1939 and one in 1940, and there have been amendments since. Now, Section 9a of the Hatch Act enacted in 1939, and this is quoted below the middle of page 17 of our brief “provided that no officer or employee in the Executive Branch of the Federal Government. Now, that's not limited to the competitive service or any agency or department thereof, shall take in any active part in political management or in political campaigns.” And the same section also made a further change in the prior existing rules in that it struck out the word -- the word “privately” as it had appeared before then. And this is quoted at the top of page 18 of our brief. It read, “From the time the Hatch Act was enacted, all such persons shall retain the right to vote as they may choose, and to express their opinions, and it used to say “privately”, but “privately” is now taken out, “to express their opinions on all political subjects.” When President Franklin Roosevelt signed the bill, he suggested that it be extended to cover certain state and local government employees. And as a result, in less than a year, Congress took up amendments to the Hatch Act. This a rather more extensive Act. It's some 5 pages long and the statute's at large. Much of it is given over to provisions which made the Act applicable to state employees who were paid out of federal funds. And in connection with that, Senator Hatch said in the Senate, and this quoted on page 20 of our brief. “In approaching that test, we have tried to follow as nearly as possible the exact language of the Act we passed last year which in turn was the exact language of the rule of the Civil Service Commission, which had been in effect more than 50 years. And that language was originally chosen because it had been in effect in this country so long, and was so thoroughly understood.” In other words, the objective was to avoid vagueness, to project a provision which was thoroughly understood. The bill as it was introduced, that is, this is the bill for the 1940 statute, included a provision in Section 15 of the bill which authorized the Civil Service Commission, to make rules and regulations defining the phrase “active part in political management or in political campaigns.” However, this encountered resistance and substantial part, I may say, from Senator Minton. There was apparently some fear that the Commission by exercising rulemaking power would extend the provisions of the statute. And as a result of this criticism, Senator Hatch submitted a substitute, and this was eventually enacted. Now, this appears at the bottom of page 21 of our brief, and I would like to read it because in many ways, this is the heart of this case.
Unknown speaker: You say the 1940 Act is the one that extended this to the States?
Erwin N. Griswold: Yes Mr. Justice. The 1939 Act did not apply to the States. The 1940 Act extended it to the States and also made some further amendments of which this provision in Section 15, is one which is very important here.
Warren E. Burger: With that Act, the 1940 amendment, reached people primarily such as the -- those working under the Social Security Act an employment compensation were there federal events?
Erwin N. Griswold: Yes, Mr. Justice. I think -- I'm not sure about Social Security because I think they are federal employees but the --
Warren E. Burger: Well, but the --
Erwin N. Griswold: -- the employees they worked -- the unemployment insurance is state administered, but federally financed, and it reached a sizable number of state employees who were paid under federal appropriations or federal branch.
Warren E. Burger: But the military program is under state supervision generally under the --
Erwin N. Griswold: Yes, but it's largely paid for out of the federal money. Now, Section 15, which was enacted in 1940, is the provisions of this Act, which prohibit persons to whom such provisions apply from taking any active part in political management or in political campaign, shall be deemed to prohibit the same activities on the part of such persons. As the United States Civil Service Commission, has heretofore determined, and here are the crucial words and incidentally on the following line of the passage of this Act should have been in italics, too. “Are heretofore determined are at the time of the passage of this Act, prohibited on the part of employees in the classified civil service to the United States, by the provisions of Civil Service Rules prohibiting such employees from taking any active part in political management or in political campaigns. Now, this language is verbally different from what is now found in the United States Code. And that, I think, has led the misunderstanding and is a considerably part of the explanation of the decision below. I would point out that the respondents always quote the code language and never quote this language, whereas my argument is that this language which Congress enacted in 1940 is and remains the controlling language in determining what Congress actually meant and how the statute should be construed. Now, the -- the difference is simply that what Congress enacted was, as the United States Civil Service Commission has heretofore determined, are at the time this section takes effect, prohibited. And what the editors of the United States Code in 1966, and I believe that they are estimable employees of the West Publishing Company in Chicago, they, in St. Paul, they do a very fine job, but they don't make the policy determinations by Congress. What the Title 5 says, and as quoted on page 2 and 3 of our brief is that it means those acts of political management or political campaigning, which work prohibited on the part of employees in the competitive service before July 19, 1940. Now, that means anything that was at any time prohibited, whereas what Congress said was, “those things which are not prohibited on the date of the enactment of the Act.” Now, there are two significant elements in the legislative history in connection with the adoption of Senator Hatch's amendment. You remember his purpose was to make it definite rather than giving a -- an open-ended rulemaking power to the Commission. Senator Hatch had prepared and circulated and printed in the congressional record a card which contained a concise summary of specific political activities, which the Commission then considered to violate Civil Service Rule 1. I wish we had a copy of the card but no one of them seems to have survived but it is printed in the Congressional Record in about six inches of the record. In a colloquy was Senator Brown. Senator Hatch agreed that the Senate was writing end of the statute the interpretation of the Civil Service Commission and shortly thereafter, he clarified this by saying that the interpretation of Rule 1, which was incorporated into the statute was “The interpretations which appear on the card.” And following this discussion, Senator Hatch's version of Section 15 was passed. Senator Hatch also introduced into the congressional record a section of the Commission's then current political activity pamphlet entitled, “Particular Types of Prohibited Activities.” Now, this a portion of the item which appears in the appendix beginning at pages 89 and running through page 116. Thus, the material was available to the Senate when it approved the entire bill, Section 15 was not disturbed by the House. It then came before the Senate again on the conference report and was enacted without further change.
William H. Rehnquist: Mr. Solicitor General, I gather from you brief that in 1966 this -- the codification substituted to July 19, 1940 that -- that wasn't done by West, was it?
Erwin N. Griswold: The editing was done by West, Mr. Justice. The -- it was passed by Congress, of course, but this is been the history of the -- of these provisions. They are enacted in various parts and then finally they are consolidated into -- into a provisional law which can be shown to the different from the real and then they are finally enacted into positive law and it -- and -- and I -- it's off the record, and I have thought it was common knowledge. I think the purpose to the volume actually said so, that the editorial work was done by the West Publishing Company.
Warren E. Burger: Isn't it that --
Erwin N. Griswold: Or Edward Thompson Company which I think is a subsidiary of West.
Warren E. Burger: But isn't done under a contract? They're employed by the Federal Government.
Erwin N. Griswold: Yes, yes Mr. Justice.
Warren E. Burger: Because (Voice Overlap) --
Erwin N. Griswold: Mr. Chief Justice.
Warren E. Burger: in -- in independent entity.
Erwin N. Griswold: No, Mr. Chief Justice, they -- they do it by arrangement with the -- I believe the committee on judiciary of the -- of both Houses of Congress. It's a -- I'm not suggesting any -- anything inappropriate or --
Warren E. Burger: For all practical purposes they're Federal employees while they're doing it, aren't they?
Erwin N. Griswold: No Mr. Justice --
Warren E. Burger: In terms of --
Erwin N. Griswold: Mr. Chief Justice I don't think so.
Warren E. Burger: Well, I don't mean Federal employees.
Erwin N. Griswold: And even if they -- even if they were, I don't think it makes a great deal of difference. They are not members of the House of Senate.
Warren E. Burger: So let's put it this way, they're comparable to staff members and employees (Voice overlap)
Erwin N. Griswold: They are very closely comparable to staff member, no doubt about that. And it was in 1966, 26 years after Section 15 was enacted, that the present form of the statute first appeared. But in that connection I would to call attention to the Senate Committee report at the time and here again this is a standard in these provisions. Like other, this is at the bottom of page 26 of our brief. Like other recent codifications which had been previously enacted in the law and which will eventually result in the enactment of all 50 titles of the United States Code, there are no substantive changes made by this bill enacting Sec. Title 5 into law. It preferably claimed that Congress did not contemplate when that was passed that they were changing the law. Indeed, if they were changing the law, it would mean, I think, that Congress was then enacting into the law by incorporation by a reference, provisions of the Civil Service Commission that decisions before 1939, before 1940, 26 years previous which were inconsistent with the law of which Congress had passed, then there seems to be no reason that Congress would have taken such action. Now, that's the Legislative picture, but Congress didn't legislate in a vacuum. Both prior and subsequent to the passage of the Hatch Act, the Civil Service Commission has carried out extensive administrative activities and has made numerous publications. In 1939, they published a pamphlet on political activity and it was a portion of that which Senator Hatch placed in the congressional record. There were several subsequent editions. In 1970, the Commission issued regulations acting under the administrative procedure which specified in detail particular activities which the Act permits and which it prohibits. These specifications are a summary of the agency's interpretations of political -- of prohibited political activity contained in the pamphlets. They're set forth on page -- pages 71 to 74 of the appendix to our brief. They list 13 specific kinds of activities in which an employee may engage, and 13 types of activity, which are prohibited. Congress has made no significant change in the Hatch Act since its enactment. In 1966, Congress established a commission on political activity of government personnel and this committee made a they report in 1967 with a number of recommendations. Now several bill have been introduced to the Congress, but none has been enacted, and these developments are summarized at the close of the appendix to our brief, on pages 76 to 78. It should be noted that Congress has three times, in the past ten years, extended the Hatch Act to new groups of employees, most recently in 1971, thus, making fairly plain that Congress finds no problems with the general tenor of the Hatch Act as it exists. Now, as is well known, this Court upheld the constitutionality of the Hatch Act in the Mitchell case, decided 26 years ago, involving federal employees and then Oklahoma against the Civil Service Commission decided at the same time involving state employees. In the opinion in the Mitchell case, the Court refers specifically to the contention of the Hatch Act violated the First and other amendments on the ground that its prohibition was so vague and indefinite as to prohibit lawful activities as well as activities which are properly made unlawful. The Court refused to reach a facial attack on the statute for vagueness, holding that the conduct in question in the particular case before it was clearly constitutionally sanctionable. In other words, the Court chose to proceed on a case by case basis. We think that approach was sound and should be applied here. Our contention is that the District Court misconstrued the Hatch Act in holding it unconstitutional. We suggest that it was erroneous to construe the statute as incorporating willy-nilly all pre-1940 decisions of the Commission. If this is done, then it may not be too hard to move on to the positions of vagueness and overbreadth. But this is not really a fair or practical construction of what Congress did and understood that it was doing when it enacted the statute which it did enact in 1940. The intent of Congress was to incorporate only those rules that continued to represent viable interpretations of the restriction as of 1940, and this is the way the Commission has consistently administered the Act. What Congress did was to enact the common law of political activity. Here it is important to examine the exact language to which I have already made reference. As the United States Civil Service Commission has heretofore determines are at the time this section takes effect, prohibited. This, it seems to me, we have numerous parallels in our law, the Assimilative Crimes Act incorporates criminal statutes of States and that would include, necessarily, all the state decisions which construe those statutes and limit and modify and qualify or even hold them unconstitutional under some provision. And a very ancient vintage in our law are the statutes they are universally adopted to the effect that the law of the State consists of the common law of England as of a certain date as thereafter modified. Now, this means no one to this day can be sure of what the rule is, right here in the District of Columbia where the law of Maryland as it existed on a certain date has been incorporated without going and using a lawyer skills to find out that -- what that common law is. He may be willing to take a chance to say, “Well, that's all been changed since then and I don't have to worry about it”. But this is not an unusual type of provision. The decisions of the Commission were summarized on the card which had been prepared by Senator Hatch. They were also covered by the report which the Commission has put out and has continued to put out. The statute including the 1940 amendments gave certain rights to employees which have not previously been in effect. Surely, Congress did buy its incorporation provision and tend to enact into law any previous rulings which were inconsistent with these new provisions. Finally, we suggest that the District Court erred in failing to give effect to the long continuing construction of the statute by the Civil Service Commission. The Commission has to -- not only made the decisions under the Act as it has been required to do in administering the Act, thousands of them, but it has also continuously put out the pamphlets giving its interpretation of the Act. And finally, in 1970 in a somewhat more formal way, it issued regulations which have been published and made Code of the Federal Regulations. The Civil Service Commission is constantly operating in this area. Any employee may obtain an advisory opinion from the General Consul of the Civil Service Commission by publishing regulations giving its interpretation to the statute, the Commission has imposed standards on itself from which it is not free to deviate in particular cases. The Commission has specifically listed common political activities in which federal employees may engage. No doubt, there remains some uncertainties, but they are confined to a relatively few uncommon or borderline situations, and these arise out of the nature of the subject matter. Now, one of areas where a problem has arisen is with respect to letters to the editor. The Commission first ruled that letters to the editor violated the Act. A District Court in the District of Columbia will return that are decided in favor of the claimant. Our friends on the other side cite this is a case -- is a situation where the Commission has not complied with the decisions of the Court. My interpretation is to the contrary. My interpretation is that the Commission has sought very hard to recognize that the writing of a letter to the editor does not violate the Act, but that the writing of a letter to the editor along with other activities or in such a way that it amounts to a campaign, does violate the Act. Now, the places in between can be very close, but the law is full of mind-drawing problems. We contend that the statute is neither vague nor overbroad and that in these circumstances, the District Court erred in striking the statute down on its face. Even if there is uncertainty in the Hatch Act in some parts, it does not follow that the proper remedy is facial invalidation, which results in wholesale elimination of much that is clearly valid and necessary to the maintenance of an impartial civil service. If there are constitutionally objectionable aspects of the statute, they may be eliminated without striking down the entire statute in every application. Now when the Hatch Act was passed in 1939, it included a comprehensive separability clause, applicable, not only to each provision but to each application of the statute and this found its way under the United States Code. But here again, when Title 18 of the United States Code was enacted in positive law of 1948, the separability provision was repealed as unnecessary, but the congressional intent reflected by the original provision should be respected. And finally, we contend that the basic holding of Mitchell case, that Congress may constitutionally prohibit active partisan campaigning by government employees should not be reconsidered on this case. The Mitchell case has become a part of the fabric of our constitutional law. I think it can fairly be said that it is -- has proven itself by reason of effect that it has worked. If there are matters of detail which were not decided in the Mitchell case, if there are particular portions of the Commission's regulations or particular applications of the prohibitions which raise undecided questions, those matters are best left to resolution on case by case basis in the context of specific alleged violations. The Court should leave Congress some room to move around in this important and difficult area. And for these reasons we submit that the judgment of the District Court should be reversed and the complaint dismissed.
Warren E. Burger: Mr. Matthews.
Thomas C. Matthews, Jr.: Mr. Chief Justice, may it please the Court. The real question on this case is the impact on ordinary intelligent government employees of a ban against their active political management and campaigning. All three judges below read Section 15 as incorporating all 3000 pre-1940 rulings and to that I would cite for the majority, page 4A of the jurisdictional statement and for the dissent, page 38A of the jurisdictional statement. The judges below disagreed only as to whether so read, the statute was vague and overbroad. As to the vagueness issue, we readily accept the formulation in the Government's reply brief that the question is quote, “Whether individuals can, with reasonable facility, inform themselves of the principles that regulate their conduct.” That appears on pages 10 and 11 of the Government's reply brief. The shifting positions taken by the Commission over the nearly 35 years since passage of the Hatch Act underscored the immense difficulties of this test. Indeed, we find it highly significant that three days after congressional passage of the Act in 1939, before the Act was signed into law, Senator Hatch, wrote the Civil Service Commission and asked what they thought the Act meant. That appears in the appendix to the Government's reply brief.
Warren E. Burger: Could you agree Mr. Matthews that this type of statutory exercise is filled with inherent difficulties? The very problem is filled with difficulties.
Thomas C. Matthews, Jr.: Yes, Your Honor. It is a difficult area in which to legislate the very delicate the one, because of the rights of expression and association that are at stake here. I agree that it is a difficult area. Not one that would be easy to write a statute in. However, I think that there are alternatives to this which are readily available and readily looked at by the Court. I wouldn't pick anyone as being the right one, because that is the Legislative function, but one was suggested in 1967, by the Commission on political activity of government personnel. Now, 35 years after the Act is passed, for the first time in its reply of brief, the Government tells us that -- and they use the word “interphased” between the prohibitions that lies at the core of the constitutional problem here. The prohibition against soliciting votes, quote. And I'm again quoting from the Government's reply brief “is perhaps not as clear in some details as it would be and the Commission is presently attempting to draft clarifying amendments to the regulations.” That comes from page 9 of the Government's reply brief. When and how will we know what freedoms of speech and association the Hatch Act forbids? Turning to the incorporated determinations, the Government has filed with the Court 10 copies of these determinations. These are the -- they've also filed with the Court 10 copies of a 1971 work called, Political Activity Reporter. That reporter does not contain a single pre-1940 decision. That only has the post-‘40 decision and that the pre-‘40 decisions are in a separate three-volume set that has been filed with the Court. Now, the Government says the only those determinations which were effective on July 19, 1940 were what were incorporated. Yet, there has been no mechanism for any employee to determine which of these determinations were in effect on July 19, 1940 and which were not. The Commission prior to that time, never overruled a single determination. Subsequent to that time, it has never systematically gone through the determinations and said, “This one's incorporated, this one is not incorporated.” We have no way of telling which ones are and which ones are not. It is also highly significant that these determinations were made under a prohibition that is in the identical language of Section 9A of the Hatch Act. These were determinations made by the Civil Service Commission as to the meaning of the term “take an active part in political management or in political campaigns.” And when the Congress then interpreted -- incorporated by reference, they thought that they were defining and made no distinction. There is no distinction at all in the legislative history of this Act as to which of these determinations are incorporated and which ones are not. The Solicitor General closed by saying that there might be a few borderline situations where employees did not know what they could do and what they could not do. Yet, these borderline situations again lie at core of political speech and association, the heart of the First Amendment's guarantee. The Solicitor General tells you that the interpretations of the Commission have been consistent but he said that, in fact, he incorporated determinations were consistent. That only those that viable were incorporated. He compared it to the common law incorporation by reference provision. But the question comes back to how does the employee know? If an employee were to read through these 3000 incorporated determinations understand and memorize them all, he still wouldn't know what he could do and what he could not do. One reason for that is, that all of these incorporated determinations are prohibitions. There's not one ruling in there, that a certain activity is permissible. All they published was when they took action against an employee. Subsequent to 1940 in the Political Activity Reporter, there are a few scattered cases of permissible activity but in -- I have not found in my study of the incorporated determinations, a single instance of a permitted activity. The Solicitor General again used as an example one that we used and only as an example, writing a letter to a newspaper on political subjects. We say that this is a constitutionally very significant activity, and the Commission says that it did follow Judge Youngdahl's opinion in the Wilson case, which is cited in our brief to the effect that the isolated writing of a single letter to a newspaper urging or soliciting votes is permitted. Yet, the Commission's 1971 regulation prohibits soliciting of votes. There is nothing in the permitted list that says that you can write a letter to a newspaper. In the prohibited list, it says you cannot put an advertisement in a newspaper, and they have distinguished as our brief points out in one dramatic case that we cite, the Massingham case, where a man urged voters to vote for his father for sheriff. Where the Commission found that he done it solely out of admiring affection for his father and not as part of any campaign, and they distinguished Judge Youngdahl's opinion in the Wilson case and they criticized it, because they said it had not taken account of the incorporated determinations. There are other examples where the Commission had acted not only in borderline cases but in other cases without going to the group activity concept which Judge Youngdahl in the Wilson case said was key. One very good example of this is in the matter of Clarence L. Strong, which is found at Volume I of the Political Activity Reporter, which has been filed at the court at page 893. This is a publication of 1971 when the -- in the Commission's attempt to tell people what is prohibited and what is not prohibited. In that opinion the Commission held that respondent, a city carrier Littleton, New Hampshire Post Office was charged with having participated in a political demonstration in front of the local democratic headquarters, by carrying and displaying a large political sign reading LBJ the USA. Respondent contended in his answer to the charges that he had never been active in politics, and that the incident involving the political sign was prompted only by his intent to annoy his wife, who was a staunch Republican. The Commission found that the respondent had violated the act.
Byron R. White: Was that Littleton, New Hampshire?
Thomas C. Matthews, Jr.: Littleton, New Hampshire, Your Honor. As to the legislative history of what was incorporated, we relied primarily on a colloquy with Senator Barkley who was the majority leader that time and a staunch supporter of the bill and at page 28 of our brief, we cite a colloquy between Mr. Barkley and a strenuous opponent of the Act, Senator Brown. Mr. Barkley says, “Mr. President, the Senator has objected to Section 15 in substance.” Mr. Brown answers strenuously. Mr. Barkley says on the ground that we undertake to write in the law all the hundreds and thousands of interpretations of the Civil Service Commission, on all the cases they have had before them in order to meet his objection as I thought, I was suggesting that we do not write into the law their interpretations, but writing into the law their rule, which is almost identical with the rule we set up in the law itself. And the context to this colloquy was that very shortly before it, Senator Barkley had suggested, that instead of the present language of Section 15, they define the prohibition of Section 9A by reference to the language of Civil Service Rule 1 and the existing card of Senator Hatch. Senator Barkley's suggestion was never formalized into a motion. Instead, Section 15 was passed in a form which he was a staunch supporter and majority leader understood to incorporate quote, “All the hundreds and thousands of interpretations of the Civil Service Commission on all the cases they have had before them.” Again, Senator Barkley had no way of distinguishing between those hundreds of thousands of interpretations which were viable on July 19, 1940, and those which were no longer viable.
Warren E. Burger: Mr. Matthews, do you think that the average working man knows all the ramifications of what are unfair labor practices, what is prohibited activity and that sort of thing under the whole amalgam of labor legislation?
Thomas C. Matthews, Jr.: No, I don't Your Honor. I think though, that there -- there are most of that activities I understand it and I'm expert in the field of labor law, involve union activity, and he has ready available guides through the unions. We have a well-known body of precedent from this Court which is available to lawyers and these determinations Your Honor aren't -- until this case were never available to anyone. They were produced in this case in response to an order of the District Court to produce all of those -- all of those determinations, which are incorporated. That order did not ask the Commission to produce determinations which were not incorporated. That's the first time that they have ever been available outside of the archives of the Civil Service Commission in Washington. A second distinction I would make with the labor cases is that, here we are dealing with the core political speech. We're dealing with a sweeping prohibition on any active political management and campaign that was enacted via Congress that I do not believe really knew what all these determinations were. But where in the labor field, they made a calculated decision to the extent that there are infringements in speech and association in labor law.
Warren E. Burger: Well are you suggesting that the -- with a 90-year history of this that as various statutes were considered and enacted from time to time that the members through their committees, committee reports were not familiar with the impact of the existing limitations?
Thomas C. Matthews, Jr.: The only evidence on that, Your Honor, is the Sheppard Committee Report. In 1938, the Congress appointed a select committee to investigate election abuses by government employees. This committee was chaired by Senator Sheppard of Texas and it engaged in investigations all over the country and came out with a two-part report in January 1939. That was Senate Report No. 1 of the 84th Congress, and that report contained only three mentions of voluntary partisan activity by government personnel and as to each one of those three instances, it found it to be above criticism. It recommended the other prohibitions on pernicious political activity which are contained in sections 1 through 8 and the first sentence of Section 9 of the Hatch Act. It made no recommendation regarding any event on voluntary partisan activity by government personnel.
Thurgood Marshall: On this point, the Solicitor General says if you want good news, just write to the General Council of Civil Service Commission and you get an advice or opinion.
Thomas C. Matthews, Jr.: Yes, Your Honor, but what if it gives the wrong one? Are you going to put your job at stake? If he tells you, you can't do it and if he is wrong the only way that you could test would be to violate his opinion and go to court at the risk of losing your job.
Thurgood Marshall: Your whole argument is that nobody knows what the Commission is thinking. That's one way of finding out,0 isn't it?
Thomas C. Matthews, Jr.: Yes, Your Honor.
Thurgood Marshall: Now, this book here, you say, is not available?
Thomas C. Matthews, Jr.: These books I assume now, I do not know that if you ask the Civil Service Commission, they might give you a copy although in our case, we had to pay for the copy.
Thurgood Marshall: (Voice Overlap)
Warren E. Burger: Is this --?
Thurgood Marshall: How much did you print?
Thomas C. Matthews, Jr.: I think it was 10 or 15 cents a page. I am not quite sure Your Honor
William H. Rehnquist: Mr. Matthews when you say if these books -- which -- which book are you referring to?
Thomas C. Matthews, Jr.: I tried to make that clear, Your Honor. There are two sets, 10 copies of which have been filed with the Court. One is a blue bound political activity reporter that contains within it post-1940 decisions of the Commission. They have also filed a mimeograph where I haven't them -- the condition they actually filed with the Court. A set of the so-called Incorporated Determinations.
William H. Rehnquist: How about the availability of this blue book?
Thomas C. Matthews, Jr.: I assume that's available in any library, I don't know. I've never checked into its availability but its public at the federal government training office and I assume it's readily available. The Government also relies very heavily on a 1970 regulation which contains 13 permitted -- at least 13 permitted activities and a list of 13 prohibited activities and it says, “This is the authoritative construction there. Look at the regulation and you can find what's prohibited and what's permitted.” But, if you look at that regulation, in the first instance you find that the list of prohibited activities is introduced by the clause “Include but or not limited to.” And if you look at the list of permitted activities, it says they're permitted except as otherwise prohibited by law. So that these two listings return you again right to the face of the statute. Nobody can rely on that -- those lists. They do not purport to be exhaustive; they do not purport to be all-inclusive. They are simply illustrations of certain prohibited and permitted activities. And as to (Inaudible), the soliciting of votes in support of or in favor of a candidate, the Government for the first time, in its reply brief, now concedes that this may be confusing and may bar people from expressing their opinions publicly and privately on political subjects and candidate, and they say they're rewriting the regulation now. Thirty-five years is too long for this Court to sit and let them find what forms of political expression and association shall be forbidden to millions of citizens of this nation. Turning to the -- from the void for vagueness --
Warren E. Burger: Is this a -- do you think the very -- very different from the scriptures that are put on licensees under the Federal Communications Act, for example. Can any radio or television station know in any absolute sense in advance what proportion of what particular type of program is going to be getting them into problems when they can up for a renewal? Is there any clear body of law that defines that -- that's what I'm driving at.
Thomas C. Matthews, Jr.: Uhm --
Warren E. Burger: Other than Fairness Doctrine and decided cases.
Thomas C. Matthews, Jr.: The Fairness Doctrine and I believe there's one section and then again of the Communications Act. It relates to that although --
Warren E. Burger: On equal time, the Equal Time Provision
Thomas C. Matthews, Jr.: The Equal Time Provision, the Fairness Doctrine but I would think that -- and again, I'm not that familiar with all of the decisions of the Federal Communication Commission that a licensee could rest fairly assured that if he makes a good faith effort to comply that he -- his license will be renewed. I, perhaps, am speaking out of turn because I'm not an expert in the -- this field of law, and your -- I -- I really cannot address myself well to your example.
Warren E. Burger: But even the definition of the doctrine is a -- leaves something to be desired in terms of absolute clarity doesn't it, to fairness?
Thomas C. Matthews, Jr.: Yes, but --
Warren E. Burger: They -- they must be fair.
Thomas C. Matthews, Jr.: True, but there you have room for administrative interpretation. Here, with Hatch Act, the Congress defined in Section 15 what was prohibited. It did not leave that open to the Civil Service Commission. Indeed it unequivocal withheld from the Commission rulemaking authority. Senator Hatch said after two weeks of debate on the original rulemaking version of Section 15, remember as the Solicitor General mentioned, Senator Hatch first introduced a version of Section -- Section 15. It would have conferred rulemaking authority on the Civil Service Commission. After two weeks of debate, he withdrew this in face of very strong opposition much of it based on the ground that it would be an unconstitutional delegation of authority without sufficient limits to the Commission. It then enacted its own definition. This definition is binding.
Thomas C. Matthews, Jr.: It is the determinations that are binding, not the Commission's regulation which by its -- accepted prohibited by law or include but are not limited to, really returns the employee to this whole body of incorporated determinations.
Byron R. White: I will let clear -- it's highly clear as to your position with respect to the validity of regulations that are set forth on pages 4, 5, and 6 of -- of your brief, where 5 CFR 733.111 and 5 CFR 733.122. Do you accept those as valid or do you challenge them?
Thomas C. Matthews, Jr.: We challenge them only as void for vagueness and overbroad as we challenge the statute. We do not challenge directly, because it is unnecessary to the decision in this case. The authority of the Civil Service Commission to have issued this regulations Your Honor.
Byron R. White: (Inaudible) overbroad and they --
Thomas C. Matthews, Jr.: Yes, Your Honor, because of the “include but are not limited to” language, because of the overlaps, because of the -- the permitted language says accepted-prohibited by law. We say that these regulations do nothing to cure the vagueness of overbreadth of the underlying statute and well, they couldn't because the Commission withheld rulemaking authority from the Commission. These are simply, as I see it, a benign insurance of a prosecutor. It's the -- his statement of intent of future prosecutorial intent and nothing more. And as long as the basic statute is overbroad and void for vagueness, the regulations must be.
Byron R. White: So that no -- no regulation of the commission under your view would have the force and effect of law.
Thomas C. Matthews, Jr.: That is right. Because of the history of Section 15, the Commission can do no more than say how they intend to apply the statute. It -- it's powerless to do anything more, and I have not heard the -- my Brother argue to the contrary.
Byron R. White: It has no rulemaking authority --
Thomas C. Matthews, Jr.: It has no rulemaking authority, whatever. I think that is crystal clear from the legislative history. They wanted to give it to them. Two weeks went by. Senator Hatch said we're not going to give it to them. We don't give them anymore power to interpret further in the future. Those are the words that Senator Hatch. They're quoted in our brief. So that they had no rulemaking authority. Thus, Congress defined the prohibition. They defined it by reference to this massive material and they bound the Commission into that, and the Commission has so stated. I would like to -- the Commission's own and consistent view is best given, I think, are both written by a commission hearing examiner in 1949 which is quoted at page 25 of our brief. I will not read it now, but I do invite your attention to it. He talks about a mandatory principle of story decisiveness. He said that, but for Section 15, there would have been opportunity for a logically reasoned conflicting argument as to what falls within the scope of the prohibition, but no such leeway exists in face of the mandatory Section 15.
William H. Rehnquist: Mr. --
Byron R. White: (Inaudible) interpreted whatever it was that Congress thought the -- the prescribed activity which was the major advice. (Inaudible) that well, what Congress meant was to not (Inaudible)
Thomas C. Matthews, Jr.: Your Honor, I think you would be running right into the teeth of Section 15, because in Section 15, Congress said we mean to prescribe everything that has been prescribe here --
Byron R. White: But some of that was -- let's assume that you read everything with intent to prescribe, and you summarized it all like this. Let's just assume you did, whether you are right or wrong, whether there'd be anything technically wrong in that (Inaudible)
Thomas C. Matthews, Jr.: I think that --
Byron R. White: (Inaudible) leading of the fact but the --
Thomas C. Matthews, Jr.: I think that it would be invading the area left open to Congress. I think that in order to do that, you would have to be legislating rather than simply construing what the Congress has enacted.
Byron R. White: Well let's assume that the (Inaudible) looked over everything that Congress was (Inaudible) We're not issuing an interpretive thought. We're just trying to explain the sweep up, everything just prior to 1940. And here's the way we do it. Now, maybe it isn't a law, and maybe it is a regulation, but at least it would be the Commission's attempt to explain what all these things meant.
Thomas C. Matthews, Jr.: Well, I think --
Byron R. White: It may be wrong.
Thomas C. Matthews, Jr.: It may be wrong and I think that it also --
Byron R. White: That -- that would be that it was either vague or overbroad.
Thomas C. Matthews, Jr.: It might mean that it was overbroad, Your Honor, because as --
Byron R. White: Well, I mean, that's not because it was a -- that's not just different because they have to explain what subject meant.
Thomas C. Matthews, Jr.: No. It wouldn't be overbroad just for that reason.
Byron R. White: It might be overbroad just on its face.
Thomas C. Matthews, Jr.: Yes, sir. I think it might be overbroad on its face and I think that you overlooked the principle that was stated by this Court last term in Granite v. City of Rodriguez particularly at footnote 5 where it says the legislature must focus on the First Amendment rights that are to be proscribed and the legislature must determine --
Byron R. White: (Inaudible) what if the Court said this? What the Court said well, here's the -- we think that what, perhaps, the law is overbroad but we're going to -- we're going to narrow it so, here is what the law contains. Here's what -- here is what is prescribed (Inaudible)
Thomas C. Matthews, Jr.: My first answer to you, maybe I am not understanding your question Your Honor. My first answer to you is I think you would be acting as a legislature rather than as a court in doing so, because you would not be expressing the intent of the legislature. The legislature here has said, we are willing --
Byron R. White: We should really express it by striking it there and that's -- that's re-occurring (Inaudible) you're going to carry it out the intents so -- so faithfully that you're going to (Inaudible)
Thomas C. Matthews, Jr.: The intent of the framers of the bill of rights there is what has to be carried into it.
Byron R. White: That's not the intent of Congress.
Thomas C. Matthews, Jr.: The -- no. The intent of the framers of the Constitution, when the -- when the Congress has not followed the mandate of the Constitution, then it becomes the Court's duty to strike it down.
Warren E. Burger: This technique that Mr. Justice White was suggesting to you was, one familiar in the tax field, for example, is it not? Authoritative rulings -- I -- I --?
Thomas C. Matthews, Jr.: But there Congress authorized it. There is rulemaking authority in the internal revenue as far as this --
Warren E. Burger: I am not talking about rulemaking. I'm just -- the Treasury of the Internal Revenue Service does a lot to the things short of rulemaking that people pay quite a bit of attention, too, do they not?
Thomas C. Matthews, Jr.: Yes, but they have full power to interpret. It hasn't been withheld from them. The Congress didn't --
Warren E. Burger: Well, has it been -- has the power to interpret the Act been withheld in that sense from the Civil Service Commission?
Thomas C. Matthews, Jr.: On that, I will only have to quote to you what Senator Hatch said at that time. He said, “We --
Byron R. White: (Inaudible) It has to have some standard to adjudicate (Inaudible) has interpret the Act to make a judgment. It's bound to have authority to interpret the Act.
Thomas C. Matthews, Jr.: True. When I --
Byron R. White: That it's bound to itself via processing of making concrete decisions to accumulate the body of law, isn't it?
Thomas C. Matthews, Jr.: Yes, sir. But it also able to change those interpretations tomorrow. It can adjudicate one case one way today and another case another way tomorrow and the only authority -- the only authority that the employee, the average employee can go to are the incorporated determinations because that's what Congress said the Act meant, and the Commission is then bound to follow up the will of the Congress.
Warren E. Burger: But you're assuming that all cases that might arise are fungible and that the Commission on your theory would be denied making fine distinctions in drawing fine lines.
Thomas C. Matthews, Jr.: I don't believe that I'd go that far, Your Honor. I'm saying that if this is simply a guide to their interpretation, it -- it binds them to the extent that there is something close or prototype there, but until you know what's there, you don't know what the fine distinction is going to be. You say, talk about the fine distinction. Yes, I think they can make that, but in order to do it, the employee has to know if there hasn't been a fine distinction made, he has to return to the basic source. He's thrown back again on the incorporated determinations, because that was the way that Congress did it. On the overbroad point, we've discussing void for vagueness. They obviously are inter-related as Mr. Justice Marshall saw last year in Grenite, but the real question of an overbreadth is whether or not there is a compelling, governmental interest that necessitates this deep and broad restriction on the exercise of political speech and association, by this enormous and growing body of our citizens. And we point out that the -- both as to the legislative history at the time the Act was passed, Congress did not make the type of determination, that more recent decisions of this Court had required it to make -- when it legislates in this delicate area. Moreover, times have changed radically since 1939, as the Commission itself has found. And we consider it highly significant that the Commission itself, in 1967, in testimony before the commission on political activity of government personnel said that the statute was uncertain. It said that the statute was broad.
Warren E. Burger: A -- a committee of Congress said that.
Thomas C. Matthews, Jr.: No, the civil service commissions said that your Honor.
Warren E. Burger: Oh, I see. They said that in testimony before it -- printed at pages 48 and 49 of our brief. I would like to emphasize the key paragraph which begins -- it's at page 49 of our brief, “In essence, notwithstanding, the present qualifying provision. The present language is somewhat broad and somewhat uncertain. It is broad in the sense that it could be construed to prohibit certain activities that may not be sufficiently detrimental to the neutrality, efficiency or integrity of the civil service as to justify the infringement of individual political rights. It is uncertain in that it fails to define with clarity and precision, the type of activities which are prohibited”. I say that that's the very test that this Court should apply to the statute. The Commission is here saying that they think that the administrator thinks it fails those tests.
Warren E. Burger: Thank you Mr. Matthews. I think your time is used up. Mr. Solicitor General. The case is submitted.